288 S.C. 491 (1986)
343 S.E.2d 626
Carolina McNEILL, Respondent
v.
Davis McNEILL, Appellant.
22552
Supreme Court of South Carolina.
Heard April 22, 1985.
Decided May 19, 1986.
John K. Koon, Columbia, and Frederick I. Hall, III, Lexington, for appellant.
Larry B. Hyman, Jr., Conway, for respondent.
Heard April 22, 1985.
Decided May 19, 1986.
Per Curiam:
This is an appeal from a final order of the Family Court which found the prior separation agreement inequitable, unfair, and refused to enforce it, granted the parties a divorce, made an equitable division of the property, and awarded alimony. We affirm as modified.
A divorce action being a matter in equity heard by the trial judge alone, this Court's scope of review extends to the finding of facts based on its own view of the preponderance of the evidence. Mitchell v. Mitchell, 283 S.C. 87,

*492 320 S.E. (2d) 706 (1984); Townes Associates, Ltd. v. City of Greenville, 266 S.C. 81, 221 S.E. (2d) 773 (1976).
After thoroughly reviewing the record, we conclude that the appropriate amount of alimony is one hundred fifty ($150.00) dollars per month. We modify the Family Court order by reducing the alimony from two hundred fifty ($250.00) dollars per month to one hundred fifty ($150.00) dollars per month.
The remaining exceptions are without merit and the order of the trial court is affirmed as modified pursuant to Supreme Court Rule 23.
Affirmed as modified.